                                 U.S. BANKRUPTCY COURT
                             EASTERN DISTRICT OF WISCONSIN

In re:                                          Case   No. 2l-23369
              M. Swattler
         Steven
         And Molly M. Swattler
                          Debtors.              Chapter 13


                                     CERTIFICATE OF SERVICE


 On June 30,2021,I, Michelle A Angell, served a copy of the Notice and Request to Amend
Unconfirmed Chapter 13 Plan June 30, 2021 onthe following persons in the following manner:

    1.   Deposited for delivery by the United States Postal Service, via First Class United States
         Mail, postage prepaid, to the parties:

                        (A) listed on the most current mailing matrix,   a copy of   which is attached
                            to this certificate as Attachment A.

  On June 30,2021,I, Michelle A Angell, served a copy of the original chapter l3 plan and the
Notice and Request to Amend Unconfirmed Chapter 13 Plan June 30, 2021 onthe following
persons in the following manner:

    2.   Deposited for delivery by the United States Postal Service, via First Class United States
         Mail, postage prepaid, to the parties:

                        (B) listed on Attachment B.

    3.   By certified mail addressed to the entities listed on Attachment C



I certifr under penalty of perjury that the foregoing is true and correct.


Executed on:                     zrt¿t
                                                                   A
                                                                 Strother, S.C
                                                        2901 V/. Beltline Hwy, Suite 301
                                                        Madison, WI53713
                                                        608-258-8555




               Case 21-23369-beh        Doc 25-1       Filed 06/30/21        Page 1 of 9
                              U.S. BANKRUPTCY COURT
                          EASTERN DISTRICT OF \üISCONSIN

In re:                                    Case   No. 2l-23369
              M. Swattler
         Steven
         And Molly M. Swattler
                       Debtors            Chapter   l3


                                 CERTIFICATE OF SERVICE
                                     ATTACHMENT A


SEE ATTACHED MAILING MATRIX.




              Case 21-23369-beh     Doc 25-1     Filed 06/30/21   Page 2 of 9
    ùel llat¡ix for         locaL noticing                      Synchrony Bank                                          llells   Fargo Bank, N.À.
    757-2                                                       c/o   PRA    Receivables üanagenent, ItrC               c/o Gray û Àssociates, I.I.P
    ¡se 21-23369-beh                                            P0 Box 41021                                            163{5 lfest Glendale D¡ive
    rstern District of !{isconsin                               Norfolk,      VÀ 23541-1021                             New   Berlin,     lll   53151-2841
    ilwaukee
    :d Jun 30 10:16:58 CDr          2021

    3C    Financial Services, Inc.                             ÀD ÀSTRA Recovery Services                              ATûT
    ) Box 6800                                                  7330   l{.   33rd Street N, Suite     118               1350   Blair Dr, Ste I
    ¡¡th little      Rock, ÀR 72L2l,-6800                      Wichita, KS          67205-9370                         Odenton, ¡lD 21113-1333




    lIT                                                        Ame¡ican      Fanily Insurance                          Arne¡ican   First finance Inc
    101   Valley    ûane                                       6000 A¡ne¡ican Parkway                                  3515    N. Ridge Rd, #200
    lllas,   TX 75240                                          l{adison,     lll    53783-0002                         llichita,   KS 67205-1206




 nerican First Financial                                        (p)ÀùIERIC0ILECT INC                                   Anericollect, Inc.
 130 l{, 33rd St.                                              P0 Box 2080                                             Bankruptcy Notices
 ichita,      KS 6?205-9370                                    MN¡rrolloc     fii   54221-2080                         P0 Box 1505
                                                                                                                       Manitowoc,    I{I    54221-1505




 ssociated Bank                                                Àttorney Ànn louise Patteson                            Àttorney Christopher L. Fletcher
 ;tn: Àsset Recove¡y Dept.                                     Strange Patteson Renning Lewis û Lacy        SC         P0 Box 2361
 305 llain St¡eet                                              205 Doty St, Suite 201                                  Oshkosh,    I{I   54903-2361
 t 7722                                                        Green Bay, Í{I 54301-4538
:evens Point,         lll   54481-2898



:torney John À. Foscato                                        Àttorney Tyler Helsel                                   Attorney llillia¡n N. Foshag
¡w    Office of      ,Iohn   A.   Foscato    SC                Kohn law      Firn    SC                                Gray û Associates !!P
l0 Packa¡dland Drive Suite               D                      735 N, Wate¡ Street, Suite 1300                        16345  Il Glendale Dr
) Box 11062                                                    l4ilwaukee, I{I 53202-4106                              New   Berlin, I{I 53151-2841
reen Bay, l{I 54307-1062


¡rora BayCare Medical Center                                  Àurora BayCare Orthopedics                              Barclays Bank Delaware
345 Greenbrier Rd,                                            2845 Greenb¡ie¡ Rd,                                     Attn:    Bankruptcy Dept.
reen Bay, l{1 54311-6519                                      Green Bay, I{I 5{311-6519                               P0 Box 8801
                                                                                                                      lfilmingLon, DE 19899-8801



ryCare Clinic                                                 Calunet County Circuit Court                            Capital Credit Union
) Box 28900                                                   206 Court St.                                           Àttn:    Bankruptcy Dept.
reen Bay, lùI 5432{-0900                                      Chilton, tü      53014-1198                             P0 Box 2526
                                                                                                                      Green Bay,    I{I   54306-2526




r)CAPITÀI 0M                                                  Capital One/ltohls                                      Child's PIay
) Box 30285                                                   Kohls Credit                                            330{ Superior Ave.
[lT LAKE CIty UT 8{130-0285                                   P0 Box 3120                                             Sheboygan,    I{I   53081-1860
                                                              l.lilwaukee,    t{I   53201-3120




Itibank Custone¡ Service                                      Citibank No¡th Àmerica                                  Citibank/Hone Depot
.0,      Box 6500                                             Citibank Corp/Centralized Bankruptcy                    Attn   Recovery Centralized Bankruptcy
ioux      Falls,    SD 57117-6500                             P0 Box 790034                                           P0 Box 79003{
                                                              Saint louis, U0         63179-0034                      Saint louis,       M0 63179-0034
                                                  Case 21-23369-beh          Doc 25-1              Filed 06/30/21   Page 3 of 9
 ))CITIZENS BA¡¡K N À                                City of llilwaukee                                       Conenity
 TIl¡ BAITIßUPTCT      TEN,I                         Custoner Sewice Division                                 P0 Box 182125
 [E CITIZENS BAI{ß HÀY                               P0 Box 514062                                            Colunbus,       0t    43218-2125
 rÀ115                                               Milwaukee, lfl 53203-3462
 )HNSToN   Rt    02919-1922


 menity Bank                                         Cottonwood      Financial l{isconsin LIC                 Credit Collection Services
 rnkflptcy Department                                i901 Gateway Dr          #200                            725 Canton Street
 ) Box 182125                                        Irving,    TX ?5038-2425                                 Norwood,    M     02062-2679
 rlumbus, 0H 43218-2L25




 redit   Karma                                       Credit Systens of the           Fox   Val1ey, Inc.       Departnent       of Education /    Naviant
 )   Box 520                                         630 S Green Bay          Rd                              P.0. Box 9635
 ln Francisco,       CA 94104-0520                   Neenah,   lll   5{956-3190                               llilkes Bar¡e, PA 18773-9635




 TIDIRECTV     IIC                                   (p) DISCOVER FINAI¡CIAI SERVICES ¡,tC                    Esser Law LLC
 TTN BÀNIROPTCIES                                   P0 Box 3025                                               11805   ll. Hampton Àve.
 ) Box 6550                                         NEl{ AI,BA¡¡Y 0H {3054-3025                               Milraukee,    tll 53225-3612
 ÌEE!¡I{ooD VILLAGE C0 80 155-65s0




inance System of G¡een Bayr Inc                     Financial Control Solutions                              Financial Data          Systems
Jl N, Jackson St.                                   P0 Box 668                                               P0 Box 688
) Box 1597                                          Germantom,         l¡I   53022-0668                      Wrightsville Beach,          NC 28480-0688
reen Bay, nI 54305-1597




r¡ef¡ont   Dermatology                              Fox Valley Energency lledicine                           Fox Valley llenatology and Oncology
l1 York St,                                         P0 Box 8031                                              3925 N. Gateway Dr.
rnitowoc, t¡I     5{220-4630                        Àppleton,    tll    54912-8031                           Appleton,    ïI    54913-7863




r)F0X 1AIIEY PATIIOLOGISTS        SC                P¡oedtert û l.ledical College of $lisconsin              Health Payrnent Systens, Inc.
i00 soutHr{ycK       BtirD                          P0 Box ?34{62                                            P0 Box 1{50
)rrDo 0H {361{-1509                                 Chicago,    IL   60673-4462                              Milraukee,       l{I   53201-1{50




rly lanily     Memorial Hospital                    Illinois   Student Àssistance Comission                  Internal    Revenue Service
J00 lleste¡n Ave.                                   P,0, Box 60015-0235                                      Insolvency Unit
rnitowoc, nI 54220-3712                             Deerfield, I1 60015-0235                                 P.0. Box 7346
                                                                                                             Philadelphia, PA 19101-7346



rrine Credit     Union                              Midwest Recivable Solutions                              Molly M Swattle¡
) Box 309                                           P0 Box 2087                                              115350   Lilac   Rd.
rnd Du lac, III      5{936-0309                     Kalanazoo, ¡ifl 49003-2087                              Menasha,    l{I   54952-8100




lvient                                             Navient Solutions,llC. on behalf of                      Ner Dernatology Group
23 Justison Street, 3rd Floo¡                      Departnent of Education Loan Services                    2500 E, Capitol Drive
ilmington, DE 19801-5363                           P0 Box 9635                                              Àppleton, I{I 5{911-8735
                                                   I{ilkes-Barre,       PA 18773-9635
                                       Case 21-23369-beh        Doc 25-1              Filed 06/30/21      Page 4 of 9
     ffice of the U, S. Trustee                             PRA   Receivables Management,                 llC          Pe¡fo¡nance Finance
     17 East     tlisconsin Àve.                            P0 Box 41021                                               P0 Box 17879
     ¡on 430                                                Norfolk,      VA 23541-1021                                Reno, MI 89511-1033
     ilwaukee,     nI     53202-4510




     r) P0RTI'01I0 RECOVERY ÀSSOCIATES          IIC         P¡enier Property            Management                     Prinary Care Àssociates of Àppleton
    )   Box 41067                                           3120 Gateway Rd,                                           39i6 N. Intertech Ct,
    lRForK vA 235{1-1067                                   Brookfield,          IiI   53045-5112                       Appleton, f{I 54913-6957




    r) PRoFESSIoNAI RECoVERY CoNSUITÀNTS INC               Progressive                                                Radiology Associates            of   Appleton
 iOO UTRIDIÀ}I PARKIIÀY                                    P0 Box 31260                                               P0 Box 1790
 ]ITE      2OO                                             Tarpa,    tl    33631-3260                                 Brookfield, T{I 53008-1790
 tR¡tAü NC 277L3-2450




 diology Associates of lron l,lountain                     Radiology Associates              of the   Fox Valley      SeEiun Àsset Solutions U,C
 )      Box 2424                                           8rN    88919                                               1130 Northchase Parkray, Suit             150
 ingsford,         lll   49802-2424                        Milwaukee,       lll   53288-8919                          !{arietta,        cÀ 30067-6429




 æedycash. con                                             (p} SPRTNT                                                 (P)STÀTE CoLI,ECIIoN SERVICE INC
 ) Box 780408                                              C O À¡,IERICAI{      INFOSOURCE                            2509 S      STOUGIIION RD
 illow [ake, SD 57278                                      4515 N SÀNÎÀ FE            AI¡E                            !.rADrsoN   t{r   53716-3314
                                                           oKLAItot{À CITY 0K 73118-7901




 ¡n¡ise C¡edit Services, Inc                               Synchrony Bank                                             Synchrony Bank- Àrnazon
 )      Box 9100                                           P0 Box 965004                                              Àttn:    Bankruptcy Dept.
 lrmingdale,            NY 11735-9100                      Orlando, 81 32896-5004                                     P0 Box 965060
                                                                                                                      Orlando,     fI    32896-5060




redaCare                                                   ThedaCare Inc                                              ThedaCare Regional           lriedical Center
)    Box 880810                                           P0 Box 8003                                                 130 Second St.
ilwaukee,         l{I    53288-0001                       Àppleton,       I{I   549i2-8003                           Neenah,      fil   5{956-2883




redacare Pediatrics                                       Tlue Àccord                                                UCSF   Dermatopathology Service
701      E, Enterprise        Àve.                        3030 2nd    Street, Suite           750                    1701 Divisadero         St.   #280
rpleton, WI 54913-7729                                    San   Francisco,        CÀ 9{107                           San   Francisco, CÀ 94115-3011




JAA      federal Savings        Bank                      United Collection Bureau, Inc.                             United States Treasury
1750 lrlcDe¡mott Freeway                                  5620 Southwyck          Blvd, Suite       206              Internal Revenue Service
tn Antonio, TX 78288-054{                                 Toledo, 0H {361{-1501                                      P.0. Box 7346
                                                                                                                     Philadelphia, PA 19101-?346



rited States Trustee-Eastern Dist¡ict                     lE Àuto Credit Inc,                                        Verizon
¡deraI Cou¡thouse                                         P0 8ox 11567                                               P0 Box 489
lvid ll. Àsbach, Assistant              US Trustee        Green Bay,      tli   5{307-1567                           Newark, NJ 07101-0489
17 East Wisconsin Àve. Roon 430
iJ.raukee,       I{I    53202-{510            Case 21-23369-beh           Doc 25-1              Filed 06/30/21     Page 5 of 9
    I    Energies                                               I{eIIs Fargo Bank, N.À.                                                  lleJ.ls Fargo Bank, N,À.
    :tn: Bankruptcy Departnent                                   3{76 Stateview BIvd.                                                    Default Docunent Processing
    .0,    Box   20{6      Roon À130                            lort MilI,         SC 29715-7200                                         lrAcfl N9286-01Y
    ilwaukee,       lll   53201-2046                                                                                                     1000 BIue Gentian Road
                                                                                                                                         Eagan, l,lN 55121-7700


    isconsin Department of Revenue                              llisconsin Department of             Revenue                             llisconsin Dept, of l{o¡kforce Developnent
    IN: Bankruptcy Unit, MS 5-144                               Special Procedures Unit                                                  Division of Unenployrnent         Insurance
    )   Box 8901                                                P0 Box 8901                                                              P.0, Box 8914
    rdison,      lfi 53708-8901                                 lladison,    lÍI       53708-8901                                        Madison,    I{I   53708-8914




    lsconsin Institute of Urology                               I{omen's Ca¡e          of l{isconsin                                     llichelle À.      Ange1l
    l0   Theda Clark       lledical Piaza   #300                2501   E, Enterprise Àve., Suite                 200                     Krekeler Strother, S.C,
    ¡enah/   ¡fI   5{956-2763                                   App1eton,        I{I   54913-7805                                        2901 tlest Beltline Hrry, Suite        301
                                                                                                                                         lladison, I{I 53713-{228



    :becca R, Garcia                                            Steven lt Swattle¡
    mpter 13 Trustee                                                 lilac Rd.
                                                                t16350
    ) Box 3170                                                  Menasha, III 54952-8100
    shkosh, lll 54903-3170




                              lhe preferred nailing address (p) above has been substituted for the foltowing entity/entities as so specified
                              by said entity/entitÍes in a Notice of Àddress filed pursuant to 11 U,S.C, 342(f) and Fed.R.Bank.p. 2002 (gllll,



ne¡icollect Inc.                                               Capital One Bank USA                                                     Citizens One Àuto tr'inance
) Box 1566                                                     ATTI{: Bankruptcy Notice              Dept                               One  Citizens Bank tlay
151 S. Alverno Rd.                                             15000 Capital One Drive                                                  ,Iohnston, RI 02919
Mitowoc' til 5A22L                                             Richnond, VA 23238



i¡ect ftt                                                      Discover Financial Services                                              8ox VaIIey Surgical Associates
.0, Box 78626                                                  P0 Box 15316                                                             1818   N.   Meade   St,,    #2{0
roenix, ÀZ 85062                                               llilnington,       DE i9850                                              Appleton,    l|I   5{911




¡rtfolio Recovery            Àssociates                        (d)Portfolio        Recovery Àssociates                                  P¡ofessional Recovery Consultants, Inc
) Box 12914                                                    P0 Box {1067                                                             P.0 Box 51187
lrfolk, VÀ 235{1                                               Norfolk, vÀ        23541                                                 Durhan, NC 2?717




¡¡int                                                          State Collection Service
) Box 629023                                                   P0 Box 6250
I   Dorado       Bills,    C.A 95?62                           lladison,   lfl    53716-0250




                           The following recipients nay be/have been bypassed           for notice   due    to   an undeliverable (u)   or duplicate (d)       address
                                             Case 21-23369-beh              Doc 25-1                 Filed 06/30/21              Page 6 of 9
llJanet Medlock, Clerk of Court             (dlMotiy M Swattler                              End of label llatrix
                                           1f6350   lilac   Rd.                              Mailablerecipients     100
                                           Menasha,   I{I   5{952-8100                        Bypassed   recipients   2
                                                                                              Iotal                 L02




                              Case 21-23369-beh       Doc 25-1           Filed 06/30/21   Page 7 of 9
                                U.S. BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

In re:                                     Case   No. 2l-23369
              M. Swattler
         Steven
         And Molly M. Swattler
                       Debtors.            Chapter   13



                                  CERTIFICATE OF SERVICE
                                      ATTACHMENT B


Bruce Van Saun, CEO
Citizens One Auto Finance
1 Citizens Plaza
Providence, RI02903




              Case 21-23369-beh      Doc 25-1     Filed 06/30/21   Page 8 of 9
                              U.S. BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN

In re:                                    Case   No. 21-23369
              M. Swattler
         Steven
         And Molly M. Swattler
                       Debtors.           Chapter 13


                                  CERTIFICATE OF SERVICE
                                     ATTACHMENT C



Darin Campbell, CEO
Performance Finance
C/O Evergreen Bank Group
1515 West 22nd Sfreet, Suite 100W
Oak Brook,lL 60523

CEO Shar¡,'n Hanson
Marine Credit Union
8l I Monitor Street
La Crosse, V/I 54603

CEO Charles Scharf
'Wells Fargo Bank, NA
420Morúgomery Street
San Francisco, CA 94104




              Case 21-23369-beh      Doc 25-1    Filed 06/30/21   Page 9 of 9
